286 F.2d 175
Benjamin KATZOFF d/b/a Empire Refrigeration & Appliance Co., Faye August, as Administratrix for the Estate of Harold August d/b/a Jo-Mart, Emanuel Salkind d/b/a Melody Television Company, Harold Kaufman d/b/a N. & H. Radio, Rajah Appliance Corp., Robert Harrison d/b/a Roda Radio Sales & Service, New York Credit Men's Adjustment Bureau, Inc., as Trustee for Stamwhite Appliance, Inc., Bankrupt, John LaRock and Frank LaRock d/b/a United Radio Lab., Zinn Distributing Corporation, Presto Television, Inc. and John Pristas d/b/a Corona Appliance Co., suing on behalf of themselves and all others similarly situated, Plaintiffs-Appellants,v.ADMIRAL CORPORATION and Admiral Corporation New York Distributing Division, Inc., Defendants-Appellees.
No. 170.
Docket 26498.
United States Court of Appeals Second Circuit.
Argued January 16, 1961.
Decided January 30, 1961.

Appeals from the United States District Court for the Southern District of New York, by Judge Frederick van Pelt Bryan and Chief Judge Sylvester J. Ryan.
Plaintiff Benjamin Katzoff and others appeal from an order of Judge Bryan made on March 6, 1959, dismissing the action under Rule 41(b) of the Federal Rules of Civil Procedure, 28 U.S. C.A., and from an order of Chief Judge Ryan, made on July 20, 1960, which denied appellants' motion to vacate, and in effect confirmed Judge Bryan's order of dismissal.
Robert E. Nickerson, Greenwich, Conn. (Ivey, Barnum, O'Mara & Nickerson, Greenwich, Conn., and J. Robert Ellner, New York City, on the brief), for plaintiffs-appellants.
William D. Friedmann, New York City (O'Brien, Driscoll & Raftery, and George A. Raftery, New York City, on the brief), for defendants-appellees.
Before MEDINA, FRIENDLY and SMITH, Circuit Judges.
PER CURIAM.


1
We find in the record before us no basis for holding there was any abuse of discretion in the making of the orders appealed from.


2
Affirmed.